Order entered September 11, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00834-CV

                                   JOHN BRIGGS, Appellant

                                                 V.

   WASHINGTON FEDERAL F/K/A WASHINGTON FEDERAL SAVINGS, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-08367

                                            ORDER
       The clerk’s record filed with this Court on September 9, 2015 is incomplete. The record

we have reflects that, in an order dated April 17, 2015, the trial court consolidated trial court

cause numbers DC-15-00147 and DC-15-00607 into DC-15-08367. Documents related to the

previous cases are not included in the clerk’s record.

       Accordingly, we ORDER Felicia Pitre, Dallas County District Clerk, to file, by

SEPTEMBER 25, 2015, a supplemental clerk’s record containing the following five documents

filed in trial court cause number DC-15-00147:

       1.      Petition filed on January 6, 2015;

       2.      Notice of Nonsuit filed on February 17, 2015;

       3.      Order of Nonsuit signed on February 19, 2015;
       4.      Motion to Consolidate filed on March 10, 2015; and

       5.      Motion for Summary Judgment filed on March 24, 2015;

and the following document filed in trial court cause number DC-15-00607:

       1.      Petition filed on January 20, 2015.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Ms. Pitre, appellant, and counsel for appellee.



                                                     /s/     ELIZABETH LANG-MIERS
                                                             JUSTICE